Case 8:20-cv-00401-JLS-DFM Document 29 Filed 11/01/20 Page 1 of 1 Page ID #:343




                                                                   JS-6
                        UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                             SOUTHERN DIVISION



  RHONDA NANETTE POLITE,                 Case No. SA CV 20-00401-JLS (DFM)

           Plaintiff,                    JUDGMENT

              v.

  JOHN et al.,

           Defendants.



       Pursuant to the Court’s Order Accepting the Report and
 Recommendation of United States Magistrate Judge,
        IT IS ADJUDGED that the Complaint and entire action is dismissed
 without leave to amend.



  Date: November 1, 2020                  ___________________________
                                          JOSEPHINE L. STATON
                                          United States District Judge
